Citation Nr: 9919648	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Bruce Tyler Wick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In April 1997, the Board remanded 
the veteran's case and, in a November 1997 determination, 
found that new and material evidence had been submitted to 
reopen his claims for service connection for left leg, arm 
and knee injuries.  The Board then remanded the veteran's 
case for further evidentiary development.

Thereafter, in a March 1999 rating action, the RO granted 
service connection and awarded compensable disability 
evaluations for brachial plexopathy and peripheral 
polyneuropathy of the left upper extremity (claimed as a left 
arm injury) and peripheral polyneuropathy of the left lower 
extremity (claimed as a left leg injury).  As this represents 
a full award of the benefits sought on appeal regarding these 
issues, the Board will confine its decision to the issue as 
set forth on the decision title page.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A left knee injury or condition was not reported in 
service and any current left knee disorder is not shown to 
be related to service or any incident of service.




CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left knee 
injury.  The veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and, to that 
end, it remanded the veteran's claim in November 1997 for 
further VA examination and to afford him the opportunity to 
submit additional medical evidence.  That examination report 
and evidence submitted by the veteran are associated with the 
claims file and, therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

When examined for induction into service in September 1942, 
no musculoskeletal, lower extremity or neurological defects 
were described and the veteran was found qualified for active 
service.  Service medical records show that in August 1943, 
he was hospitalized for treatment of acute gastroenteritis of 
unknown cause.  Physical examination findings were normal 
except for abdominal tenderness.  The veteran was returned to 
duty after a few days.

The veteran was hospitalized from October to November 1943 
for treatment of psychoneurosis, mixed type.  At admission, 
he complained of epigastric pain and discomfort and 
nervousness for five years' duration.  He gave a medical 
history of a fractured clavicle and left arm prior to 
entering service.  A knee injury was not reported.  Physical 
examination findings showed evidence of a left arm fracture 
and there was good muscular development.  In response to a 
medical examiner's inquiry about his ability to do hikes, the 
veteran said he had never hiked.  His condition was improved 
when he returned to duty. 

An August 1945 clinical record indicates that the veteran was 
briefly hospitalized for treatment of mild impetigo, 
contagiosa of his arms and legs.  He had discrete superficial 
ulcerations of the right and left leg and arms, responded 
well to treatment and was returned to duty. 

The veteran was hospitalized again from October to November 
1945 for complaints of weakness of the left upper extremity 
found when he underwent physical examination for separation 
from service.  He gave a medical history of no serious 
injuries and said he first experienced left-hand weakness in 
August 1944.  Three days previously, he said he was blown out 
of a foxhole by an enemy shell explosion, but had no injury 
or loss of consciousness.  Physical examination findings were 
negative for orthopedic abnormality, aside from left arm 
weakness.  There was no ankle or patellar clonus.  The final 
diagnosis was neuritis, ulnar nerve, left, mild, cause 
undetermined, manifested by light weakness of grip and 
evidence of atrophy of the interossei muscles of the hand.  
The examiner said the condition occurred during combat 
overseas.  When examined for separation in December 1945, 
there was no report of a left knee injury or a muscular or 
neurological defect.

Post service, VA and private medical records, reports and 
statements, dated from 1952 to 1998, are of record.  
According to a July 1952 VA record of hospitalization, the 
veteran had a rupture of the medial semilunar cartilage of 
the left knee and underwent surgery.

According to a May 1960 VA neurological examination report, 
the veteran complained of recurrent knee pain with a 
sensation of right knee locking.  He said in the 1940's, 
while in service, he jumped out of a jeep and hurt his legs.  
Nothing serious was found at the aid station, but he 
experienced progressively worsening pain.  In 1952, his left 
knee locked, became extremely painful and he underwent 
surgical repair of torn cartilage.  The impression was that 
no neurological disease was evident.  X-rays of the veteran's 
knees showed normal bones and joints.

A June 1960 VA orthopedic examination report includes the 
veteran's complaint of bilateral knee pain.  He said he hurt 
his knees when he jumped over a bridge during combat in 1945.  
The veteran said he reported it but went untreated until he 
returned to the United States and was treated in Temple, 
Texas.  He described difficulty standing and said his right 
knee caught and he had to use crutches. 

Private hospital records, dated in May and June 1979, 
indicate that the veteran suffered multiple second-degree 
burns to his left ankle and underwent skin graft to the burn 
site.  According to a May 1979 physical therapy report, the 
veteran said he was in good physical health prior to the 
industrial accident in which he injured his ankle.  He stated 
that he had been on crutches several times before, including 
once for meniscectomy of the right knee.

VA hospitalized the veteran in March 1985 for sharp left 
chest pain.  A neurological examination showed decreased 
tendon reflexes in the lower extremities.  According to a May 
1985 VA medical record, the veteran was hospitalized for 
atypical chest pain and a history of left sided weakness 
secondary to trauma during World War II was noted.

An October 1986 VA orthopedic examination report reflects the 
veteran's history of left knee surgery in 1952 with gradually 
increased soreness, pain and occasional swelling.  He 
believed he had developed some knee arthritis.  X-rays of the 
veteran's hands, knees and wrists revealed degenerative bone 
and joint changes most evident at the interphalangeal joint 
spaces of the digits of the hands with no evidence of other 
significant abnormality or pathology appreciated.  The 
diagnoses were residual postop injury to the left knee and 
generalized arthritis.

In a November 1993 statement, Jeffrey C. Spencer, M.D., said 
that the veteran was completely disabled for any and all 
occupations due to pneumoconiosis/anthracosis and chronic 
obstructive pulmonary disease.  

In his December 1994 claim, the veteran said he sustained a 
left knee injury when he jumped over bomb craters and 
foxholes in service.  He said he spent nearly six months in 
McClusky General, a VA hospital in Temple, Texas, in 1945.

In a May 1995 statement, Dr. Spencer said that the veteran 
had been his patient for approximately three years.  
According to Dr. Spencer, the veteran sustained injuries in 
boot camp, as he was training and crawling with rifle in hand 
that resulted in subacute and acute swelling of the left 
elbow and the left knee in 1943.  After the war, and as a 
direct result of training and combat exposure, Dr. Spencer 
said the veteran's left knee developed cartilaginous injury 
and in 1952 was operated on at a VA hospital (with films 
available if necessary) for removal of all cartilage, 
reconstruction of medial and lateral collateral ligaments and 
reconstruction of the cartilaginous undersurface of the left 
patella.  Some limitation of left knee motion was described. 

At his August 1995 personal hearing at the RO, the veteran 
testified that during training at Fort Hood, Texas, his left 
knee became sore and he spent nearly six months in McClusky 
General Hospital after he returned from overseas, prior to 
discharge, due to left side weakness.  In the first year 
after discharge, the veteran stated that he saw a Doctor 
Deskins in Elkhorn City, Kentucky, for knee pain, who 
referred him to the VA.  In 1952, his knee pain worsened, he 
used crutches, could not work and underwent surgery.  Between 
1952 and 1985 the veteran was not treated for a left knee 
problem.  The veteran described knee swelling in 
approximately 1985, for which fluid was removed and bed rest 
recommended.  He said he told Dr. Spencer that his injuries 
were incurred during training and boot camp.

A statement received in August 1995 from [redacted] is to the 
effect that Mr. [redacted] knew the veteran in 1941 when they were 
co-workers and social friends.  Mr. [redacted] stated that after 
service the veteran had severe complications with his left 
side for which he was hospitalized for nearly six months.

According to an August 1996 VA outpatient general examination 
record, the veteran was a poor historian who complained of 
bilateral knee stiffness.  The assessment included 
degenerative joint disease of the knees, status post left 
knee surgery.  Motrin was prescribed.

In a December 1997 statement, the veteran said he was 
hospitalized in McClusky General VA (hospital) with left-
sided problems from July to December 1945.

Pursuant to the Board's November 1997 remand, the veteran 
underwent VA orthopedic examination in September 1998.  The 
examiner reviewed the veteran's claim file and described the 
veteran's medical history as set forth above.  According to 
the examination report, the veteran, who was 77 years old, 
described injuring his left elbow, shoulder and knees in 
basic training, although the VA examiner observed that the 
claims file did not show such injuries.  The veteran 
complained of bilateral knee pain and his 1952 knee surgery 
was noted.  The veteran said he walked with a cane since 1952 
due to his left knee problem and had limited mobility without 
the cane.  Diagnoses included residuals, post-operative left 
knee with no neurological deficit noted in both lower 
extremities and right upper extremity.  X-rays of the 
veteran's knees showed degenerative arthritis.

In October 1998, the veteran underwent VA neurological 
examination and told the examiner he was asked to hit the 
ground so frequently in boot camp that his left knee and 
elbow swelled.  Since then, his entire left side and upper 
and lower extremities had been in constant pain.  He reported 
left knee surgery in 1952 and described difficulty with full 
mobility since then.  Diagnoses were not referable to a left 
knee disorder.

In a February 1999 addendum, the VA neurologist who examined 
the veteran in October 1998 concluded that the veteran had a 
moderate diffuse brachial plexitis on the left side that may 
have likely as not have been caused by an injury in service.  
These findings and opinion were not referable to a left knee 
disorder.


Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

38 U.S.C. § 1154(b) (West 1991), provides that in the case of 
any veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. "Satisfactory lay or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

The provisions of § 1154(b) provide a reduced evidentiary 
burden for combat veterans that relates only to the question 
of service incurrence - that is, the question of what 
happened then - not the questions of whether the veteran has 
a current disability or whether the current disability is 
linked to the incident in service, as to both of which 
questions competent medical evidence is required.  Velez v. 
West, 11 Vet. App. 148, 154 (1998), and cases cited therein.  
Section 1154(b) "provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran has contended that service connection should be 
granted for residuals of a left knee injury.  Service medical 
records are entirely negative for reports of a left knee 
injury and a left knee abnormality was not reported when he 
was examined for separation.  (While the veteran repeatedly 
asserted that he was hospitalized in service for nearly six 
months in 1945 for left-sided problems, service medical 
records document that he was hospitalized from October to 
November 1945, for less than two months.)  Post service, the 
first evidence of left knee disorder is from 1952, some seven 
years after discharge when the veteran underwent left knee 
surgery.  Thereafter, the veteran testified that he received 
no medical treatment for a left knee disorder until 1985, 
nearly thirty years later.  Further, although an October 1986 
VA examination report diagnosed general arthritis and 
residual postop injury to left knee, the diagnoses were not 
attributed to the veteran's period of military service.  
Moreover, VA examiners, most recently in 1998, noted that 
while the veteran complained of left knee problems in 
service, the service medical records did not support his 
assertions of knee problems in service.  Although the veteran 
has been diagnosed with residuals of a postoperative knee and 
arthritis in the left knee, the evidence of record does not 
show that these are residuals of an in-service injury.

The Board also observes that the veteran has provided varying 
explanations for how he injured his knee in service.  In 
1960, the veteran told a VA orthopedic examiner that his knee 
was injured when he jumped over a bridge in combat in 1945 
but, that same month, he told a VA neurologist that his knee 
was injured when he jumped out of a jeep.  More recently, in 
his December 1994 claim, the veteran said he injured his 
knees when he jumped over bomb craters and foxholes, but he 
testified and told VA examiners in 1998 that his knees were 
injured during basic training.  Although the Board 
acknowledges that the veteran did see combat during WWII, 
given the inconsistent histories he has provided regarding 
the origin of his left knee problems, his account of injuring 
his left knee in combat is not credible within the meaning of 
38 U.S.C.A. § 1154(b). 

In support of his contention that service connection is 
warranted for residuals of a left knee injury, the veteran 
points to Dr. Spencer's May 1995 statement.  However, in the 
Board's view, this opinion does not support the veteran's 
claim.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, See Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although, on an initial review, Dr. Spencer's opinion appears 
to support the veteran's claim, a close reading shows that it 
does not.  Since the record reflects that Dr. Spencer's 1995 
opinion, diagnosing cartilaginous left knee injury, as a 
direct result of training and combat experience, is based on 
an incomplete history, without review of the veteran's 
medical records, it is of minimal probative weight and, thus, 
does little to support the veteran's claim.  The diagnosis 
made by Dr. Spencer does not provide the evidence of a 
service-connected disability as the diagnosis was based on a 
medical history provided by the veteran but unsupported by 
service medical records.  LeShore v. Brown, 8 Vet. App. 406 
(1995) (Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence.").  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993). (A medical opinion based upon an incomplete 
and inaccurate history is of no probative value.)  Further, 
Dr. Spencer does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

More persuasive are 1998 opinions provided by the VA 
orthopedic and neurologic examiners who reviewed the entire 
claims file and did not describe a current left knee disorder 
or arthritis related to active military service.  In fact, 
the VA orthopedist noted the absence of complaints of left 
knee problems in the service medical records and neither 
physician related the veteran's left knee problem to active 
service.  

Accordingly, as it has not been shown that the veteran has a 
left knee disorder related to service or an incident thereof, 
service connection for the residuals of a left knee injury 
must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a left knee injury is 
denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

